This is an action to recover damages for slander, the plaintiff alleging that the defendant had charged that he had stolen certain hoes.
There was a verdict and judgment for the plaintiff, and the defendant appealed.
The facts are sufficiently stated in the opinion of the Court by MR. JUSTICE ALLEN. *Page 443 
The exceptions are set out on the record relate to              (542) rulings upon the evidence, and all belong to one of two classes.
In the first class the questions are set out, but there is no statement as to the answer of the witness when the question was admitted, nor as to the evidence sought to be elicited when it was excluded; and as we cannot see that the defendant has been prejudiced, the exceptions cannot be sustained. S. v. Leak, 156 N.C. 643.
If, however, the evidence was of the character indicated on the argument, we are of opinion that there was no error in the rulings of the court.
The other exceptions relate to the exclusion of evidence as to facts in mitigation of damages, which are not alleged in the answer, and it is settled that such evidence is not admissible. Upchurch v. Robertson,127 N.C. 127. We find
No error.
Cited: In re Smith, 163 N.C. 466; Warren v. Susman, 168 N.C. 464;Burris v. Bush, 170 N.C. 395.